Citation Nr: 1041983	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-11 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Whether new and material evidence has been received for a 
claim of service connection for traumatic brain injury (TBI) or a 
brain disease due to trauma.

2.  Whether new and material evidence has been received for a 
claim of service connection for a low back disorder.

3.  Entitlement to service connection for TBI.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling.  

6.   Entitlement to an increased rating for a left foot 
disability, currently rated as 30 percent disabling.  

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to April 1960.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran presented testimony at a videoconference from the 
Manchester, New Hampshire RO office, chaired by the undersigned 
Acting Veterans Law Judge in March 2010.  A transcript of this 
hearing is associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a total rating based on individual 
unemployability, due to service-connected disability (TDIU) claim 
is part of a claim for a higher rating when such claim is raised 
by the record or asserted by the Veteran.  As such, the Board has 
identified the issues as set forth on the title page.

The issues of service connection for TBI and entitlement to an 
increased rating for a foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2004 rating decision, the RO denied 
a claim for service connection for dementia secondary to head 
trauma because it found the Veteran had not suffered any head 
trauma in service.   

2.  Evidence received since the December 2004 decision speaks to 
head trauma in service, is not cumulative or redundant, shows a 
current disability and a potential nexus to service and raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for TBI.  

3.  In an unappealed February 1963 rating decision, the RO denied 
a claim for service connection for a back condition, because the 
back condition did not occur at the time of a steam catapult 
accident in service.   

4.  Evidence received since the February 1963 speaks to an injury 
in service, is not cumulative or redundant, shows a current 
disability and a potential nexus to service and raises a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for a low back disability.  

5.  The Veteran suffered an injury to his back in service, has 
shown a continuity of symptomatology since that time and has 
current degenerative disc disease.

6.  Resolving all doubt in the Veteran's favor, the Veteran's 
degenerative disc disease is related to his active military 
service.   

7.  The Veteran's left knee disability is productive of severe 
lateral instability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for TBI.  38 U.S.C.A. §§ 5108, 7105 
(2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).

2.  New and material evidence has been received to reopen the 
claim of service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.

3.  The Veteran's degenerative disc disease was incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 1101, 
1131; 38 C.F.R. §§ 3.102, 3.303.

4.  The criteria for an evaluation of 30 percent for the 
Veteran's left knee disability are met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 

A. TBI

Prior to the current claim, the Veteran's claim for service 
connection for dementia due to head trauma was denied by the RO 
in a December 2004 rating decision.  The Veteran did not appeal 
this decision and it became final.  In February 2008, the Veteran 
submitted a request to reopen the claim.  

Evidence of record at the time of the December 2004 rating 
decision included service treatment records and VA treatment 
records.  The December 2004 decision denied the Veteran's claim 
with the rationale that that the evidence did not show that the 
Veteran had suffered any head trauma in service. 

The newly received evidence includes testimony from the Veteran 
and his wife regarding the head trauma the Veteran suffered from 
in service and the current neurological issues he is suffering 
from.  

The Board notes that the Veteran is competent to describe any 
head trauma he suffered from during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence is 
competent when a layperson is competent to identify a medical 
condition, when a layperson is reporting a contemporaneous 
medical diagnosis, or when lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional) 
(citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).  See also Jandreau, 492 F.3d at n. 4 (a layperson may be 
competent to identify a condition where the condition is simple, 
like a broken leg, but not if the condition is, for example, a 
type of cancer).  

Because the newly received evidence shows an injury in service, 
this evidence is material to the Veteran's claim.  In view of the 
credible and competent testimony of both the Veteran and his 
wife, the Board finds that when considered with the previous 
evidence of record, a reasonable possibility of substantiating 
the claim is raised.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review the 
claim in light of all the evidence, new and old.  38 C.F.R. § 
3.156.   

B. Low back disability

Prior to the current claim, the Veteran's claim for service 
connection for a low back disability was denied by the RO in a 
February 1963 rating decision.  The Veteran did not appeal this 
decision and it became final.  In February 2008, the Veteran 
submitted a request to reopen the claim.  

Evidence of record at the time of the February 1963 rating 
decision included service treatment records, some other treatment 
records and the Veteran's contentions.  The February 1963 
decision denied the Veteran's claim with the rationale that the 
Veteran's back condition did not occur at the time of a steam 
catapult accident in service.   

The newly received evidence includes VA treatment records, 
private treatment records private and testimony from the Veteran 
and his wife regarding the injury the Veteran suffered to his 
back in service.  In addition, the Veteran and his wife testified 
to a continuity of symptomatology of back pain and trouble since 
service.  

The Board notes that the Veteran is competent to describe the 
back symptoms he suffered from during and after service.  See 
Davidson 581 F.3d at 1316.  
Because the newly received evidence shows a current disability 
and a potential nexus to service, the evidence is material to the 
Veteran's claim.  In view of the medical evidence of the presence 
of a chronic back disability and the credible and competent 
testimony of continuity of symptomatology of both the Veteran and 
his wife, the Board finds that when considered with previous 
evidence of record, a reasonable possibility of substantiating 
the claim is raised.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review the 
claim in light of all the evidence, new and old.  38 C.F.R. § 
3.156.   

Service connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, a 
showing of continuity of symptomatology after service will 
generally be necessary to establish a service connection.  In 
addition, service connection may be granted for an organic 
disease of the nervous system, such as sensorineural hearing 
loss, when it is manifested to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for a disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
medical or lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical or competent 
lay evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by the service records, the official history of each organization 
in which he served, the military records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran has alleged that his current back disability is a 
result of in-service accident that he suffered whereby he was 
struck by a steam catapult and landed on his back.  The Board 
notes that this accident is captured in his service treatment 
records, particularly as he received extensive treatment for 
injuries associated with the accident, and was service-connected 
for a number of disabilities due to the accident.  The Board 
notes that in October 1961, just after active service, while on 
temporary disability retirement working with the Navy, he 
suffered from a herniation of the nucleous pulposus.  X-rays were 
negative at the time, but the Veteran was admitted with pain in 
the left buttock and pretibial area.  A jugular compression test 
in the sitting position reproduced left buttock and left 
pretibial pain, but there was no ligamentous tenderness in the 
lower back.  

The Veteran contends that his back has bothered him ever since 
the accident in service and continues to bother him today.  The 
Board notes that the Veteran has maintained his same contentions 
regarding his back since the 1960s (as shown in the arguments his 
counsel made to the Navy Physical Evaluation Board in 1962).    

Recent VA treatment records show the Veteran has complained of 
back pain and has related his back pain to when he suffered the 
catapult accident in service.  A May 2007 MRI shows that the 
Veteran's back displayed multilevel degenerative changes.  This 
MRI report also shows that at L4-L5 there is a diffuse disc bulge 
and facet and ligamentous hypertrophic changes, causing no canal 
or foraminal compromise.  In addition, at L5-S1, there is diffuse 
disc bulge and facet and ligamentous hypertrophic changes, 
causing no significant canal or foraminal compromise.

During the Veteran's September 2010 hearing before the 
undersigned, the Veteran testified that when he suffered his 
catapult injuries, the medical team was more concerned about his 
foot and knee and never considered his back.  The Veteran's wife 
testified that she met him when he was on active duty in 1960 and 
he told her about the accident.  She also testified that he has 
complained about back pain ever since she met him in 1960.  The 
Veteran testified that he hurt is back in service, was then 
treated for his back while on temporary retirement in 1961 and 
has had back problems ever since.   

The Court has held that symptoms of certain disabilities are 
capable of lay observation rendering a claimant competent to 
speak as to continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Likewise, a layperson is 
competent to testify about the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995);Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Veteran is competent to 
report a continuity of symptomatology of his back disability, and 
that report can serve to provide the needed evidence of a nexus 
between the current disability and the disease or injury in 
service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see 
also Davidson, 581 F.3d at 1316.

The Board has considered the places, types and circumstances of 
the Veteran's service as documented by his personnel and service 
treatment records, as well as all pertinent medical and lay 
evidence in the adjudication of this appeal.  See 38 U.S.C. § 
1154(a) and 38 C.F.R. § 3.303(a).  As such, after reviewing and 
weighing the evidence on the question of whether the Veteran 
suffered an accident in service, landed on his back and injured 
his back, the Board finds that there is a genuine state of 
equipoise of the positive and negative evidence.  In such a case, 
the question is to be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the Board accepts that the Veteran fell on and 
injured his back as part of his catapult accident in service.  

Given the May 2007 MRI that shows multilevel degenerative changes 
of the back (degenerative disc disease), as well as further 
confirmation of chronic back pain and a back disability in his VA 
treatment records, the places, types and circumstances of the 
Veteran's service and the Veteran and his wife's contentions of a 
continuity of symptomatology since service, the Board finds that 
the Veteran's current degenerative disc disease, after resolving 
all reasonable doubt in favor of the Veteran, is related to his 
in-service catapult accident.  The Board notes that there is no 
definitive medical nexus opinion linking the Veteran's current 
back disability to service, however, the Board finds that when 
this lack of an opinion is considered in context of the other 
evidence of record, there is ample competent and credible 
evidence which shows that the Veteran's degenerative disc disease 
is more likely than not related to his military service.  The 
weight to be attached to relevant evidence is an adjudication 
determination. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board must assess the weight and credibility to be 
given to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  Viewing the evidence objectively, and after resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that the evidence taken as a whole warrants service connection 
for degenerative disc disease.  

Increased rating

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code (DC) 5257, under 38 C.F.R. § 4.71a, provides 
that, the maximum rating of 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability of the knee.  
Under DC 5257, 20 and 10 percent disability ratings are assigned 
for moderate and slight recurrent subluxation or lateral 
instability of the knee respectively.  

VA treatment records show the Veteran continues to suffer from 
left knee pain and buckling.  A July 2007 study shows that there 
was a loose body in the mid portion of the joint over the tibial 
intercondyloid spine area.  A screw was also protruding from the 
lateral supracondylar area into the femur and two wire sutures 
along the lateral aspect of the knee, one above the knee joint 
and one below.  

In an effort to assist the Veteran substantiate his claim, the 
Veteran was provided an October 2008 VA examination.  At the 
October 2008 VA examination, the examiner noted that the Veteran 
uses a cane all the time.  The Veteran suffers from off and on 
pain in the left knee.  He reported to the examiner that it was 
weak and still, but does not swell or turn red or head.  It does 
give way.  In fact, the Veteran reported he that had recently 
fallen down the stairs at his daughter's house.  The Veteran 
wears a thigh-to-mid calf flexible brace on the knee.  Inspection 
of the knee revealed no bony deformity.  The examiner noted 
significant atrophy of the musculature at the posterior aspect of 
the left leg and down into the calf, including that the left calf 
measured 36 centimeters and the right calf 38 centimeters.  There 
was 5/5 strength in the left leg, with the exception of 4/5 in 
resisted extension on the left.  Anterior drawer strain was 
moderately positive.  Valgus and varus strain, as well as 
McMurray's were negative.  The examiner noted that there is 
instability of the left knee joint, as evidenced by the positive 
anterior drawer sign.  The examiner diagnosed the Veteran with 
left knee ACL injury with lateral meniscus and collateral 
ligament repair residual instability.  

A May 2009 VA treatment record notes that the Veteran was wearing 
an older knee brace with valgus support.  The Veteran's knee was 
open to varus stress and stable to valgus stress.  When standing 
his knee went into a varus.  Examination showed some ligamentous 
laxity of the lateral side on the knee and a stable endpoint, 
showing the ligaments are intact but loose.  The examiner 
suggested the Veteran should wear his knee brace at all times 
except in bed.  

During the Veteran's April 2009 hearing before a Decision Review 
Officer at the RO, he testified that that he used a cane and had 
a brace for his knee.  Recently the Veteran was having an issue 
of his knee giving out and potentially falling.  

During the Veteran's September 2010 hearing before the 
undersigned, he testified that he wears a full leg brace that is 
very cumbersome.  He stated that he wears it because if he does 
not, then he falls down stairs and other bad things happen.  The 
Veteran's wife testified that the Veteran does not sleep with the 
brace on, so when he gets up to go to the bathroom, sometimes he 
steps on the knee wrong, it gives out and he is suddenly holding 
onto the wall.  The Veteran testified that his instability is so 
severe that he cannot go anywhere without assistance, including 
no longer driving.  The Veteran also testified to off and on pain 
in his knee.  

The evidence indicates the Veteran's right knee instability is 
severe in nature and warranted a 30 percent rating.  Importantly, 
at the Veteran's October 2008 VA examination, the examiner found 
the Veteran to have moderately severe lateral instability and yet 
also noted the Veteran was having issues with giving way of the 
knee and had recently fallen down his daughter's stairs.  
Moreover, the Veteran presented off and on pain and displayed 
atrophy of the musculature at the posterior aspect of the left 
leg.  The Veteran's VA treatment records throughout the appeal 
period also show continued complaints of pain and instability, as 
well of efforts to get his knee brace worked on.  The Veteran and 
his wife have testified regarding his use of a cane and knee 
brace, that he often falls, cannot go to the bathroom without his 
brace (or holding onto the walls) and that his movement has been 
curtailed (including no longer driving).  While the objective 
clinical manifestations of the Veteran's knee disability may only 
appear moderate, the additional functional effects of the left 
knee instability are indeed severe (particularly in the light of 
the danger falling down, which can be particularly dangerous, as 
shown by the Veteran falling down his daughter's stairs).  The 
evidence taken as a whole shows that Veteran's left knee 
instability is best characterized as severe.  Therefore, under 
Diagnostic Code 5257, a 30 percent rating is warranted.  

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected left knee 
disability.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes recurrent hospitalization or 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

The Veteran stated during his September 2010 Board hearing that 
his claim of entitlement to a disability rating in excess of 20 
percent for his left knee disability would be satisfied if the 
Board awarded an increased rating to 30 percent.  The Board is 
granting that rating herein.  Therefore, while the Veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation, see AB v. Brown, 6 Vet. App. 35, (1993), here, the 
Veteran waived that presumption, if the Board awarded a 30 
percent rating for the left knee disability.  The other claims on 
appeal are either being granted or remanded for further 
development.  Therefore, any discussion with regard to VA's 
duties to notify and assist would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).  




ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for TBI, to this extent 
only.

New and material evidence having been received, the appeal to 
reopen a claim for service connection for a low back disability 
is granted.

Service connection for degenerative disc disease is granted.  

An increased rating of 30 percent for the Veteran's left knee 
disability is granted, subject to the law and regulations 
governing payment of monetary benefits.


REMAND

The Veteran contends that he suffered head trauma during the 
catapult accident he was involved with in service.  He was thrown 
into the air and his head smashed against the catapult track, 
which caused him to lose consciousness.  In addition, the Veteran 
contends that while he was being treated for his various 
injuries, he was moved a number of times and dropped off a 
stretcher, hitting his head on cement and then in a bathroom, 
hitting his head again.  The Veteran's service treatment records 
do not appear to contain any indications of treatment 
specifically for any head trauma, although they do show a 
separate incident where he receive scalp lacerations in July 
1958. 

VA treatment records show that the Veteran is currently suffering 
from cognitive decline and perhaps dementia.  During the 
Veteran's September 2010 hearing before the undersigned, his wife 
testified that the Veteran has suffered from headaches for many 
years.  The Veteran testified that some of the residuals of the 
head trauma he suffered in service are headaches and trouble 
sleeping.  These symptoms have gotten progressively worse over 
the years.  The Veteran also contends that he has a scar and 
stitches on the back of his head from the catapult injury.  The 
Veteran's representative contended during the hearing that the 
Veteran suffered a TBI from the catapult and probably two more 
within a very short time frame (apparently referring to the 
Veteran hitting his head multiple times while being moved for 
treatment).  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not officially diagnosed with TBI while in 
service, has reported head trauma and "the fact that a condition 
was not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 
(1991).  His VA treatment records dating from 2004 to the present 
reflect neurological issues, including possible dementia.  The 
Veteran is competent to attest he suffered from a head injury in 
service and the Board finds him credible.  The threshold for 
finding a link between current disability and service is low for 
the purposes of providing a medical examination and opinion.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.  

Therefore, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine if he currently has any 
TBI disability related to his period of service.  The Veteran is 
hereby notified that it is the Veteran's responsibility to report 
for the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

The Veteran was last provided a VA Compensation and Pension 
examination for his left foot disability in October 2008.  In the 
Veteran's contentions during the appeal period, it appears he 
contends that his foot symptoms have worsened.  In addition, the 
Veteran testified in his September 2010 hearing before the 
undersigned that he was limping and that his left foot disability 
was getting worse.  This testimony occurred nearly two years 
after his October 2008 VA examination.  The Veteran has also been 
undergoing regular treatment from VA.  The last VA Medical Center 
(VAMC) Boston system (Lowell outpatient clinic) treatment records 
in the claims file are from December 2009.  More recent treatment 
records should be obtained, particularly as they may reflect on 
continued treatment for the Veteran's left foot disability.  See 
38 C.F.R. § 3.159(c)(2) (2010).  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a).  Given the 
Veteran's contentions and testimony of worsening and that fact 
the October 2008 VA examination report is two years old, the 
Board finds that a contemporaneous and thorough VA examination 
should be conducted.  The Board notes that the Veteran is 
entitled to a new VA examination where there is evidence 
(including his testimony) that the disability has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  This examination is to determine the current severity of 
the Veteran's left foot disability.  Such examination and opinion 
would be instructive with regard to the appropriate disposition 
of the claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Veteran is hereby again notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The Board is aware of the decision of the Court in the case of 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case, the 
Court found that a claim for a total disability rating based upon 
unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
In discussing the assignment of an effective date for a grant of 
TDIU, the Court further stated that new evidence of 
unemployability "related to the underlying condition" submitted 
within one year of the assignment of an initial rating that is 
less than the maximum sought may constitute new and material 
evidence under 38 C.F.R. § 3.156(b).

In this case, the Veteran has made it clear in his contentions 
and his wife's testimony that he is seeking the highest possible 
rating for his foot disability and some evidence contains an 
indication that he may be unemployable due to his service-
connected disabilities, including his feet.   

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal and this is inextricably intertwined with the initial 
rating claim.  However, the Veteran has received no notification 
of the evidence needed to substantiate this TDIU claim, nor has 
it been adjudicated by the RO to date.  Such action will be 
needed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information and 
evidence that is necessary to substantiate 
the claim and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

2.  Obtain and associate with the claims file 
all available VA Medical Center (VAMC) Boston 
system (including the Lowell outpatient 
clinic) treatment records from December 2009 
to the present.  

3.  After paragraph 2 has been accomplished, 
the RO should afford the Veteran appropriate 
VA examination(s) in order to determine the 
nature and etiology of any TBI or brain 
disease due to trauma.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed and all findings 
should be set forth in detail.  The claims 
folder must be made available to and reviewed 
by the examiner in conjunction with the 
examination(s), and this fact should be so 
indicated in the examination report.

After reviewing the available records and 
examining the Veteran, the examiner is asked 
to offer an opinion addressing the following 
questions:

(a).  Has the Veteran developed a 
traumatic brain injury or brain disease 
due to trauma?  If so, please specify the 
diagnosis or diagnoses.

(b).  If such a disability is diagnosed, 
and based upon an assessment of the entire 
record, is it at least as likely as not 
(probability of 50 percent or greater) 
that such disability: (1) had its onset 
during the Veteran's active duty service; 
(2) was caused by any incident or event 
that occurred during the Veteran's active 
duty service (including the catapult 
incident) or, (3) is otherwise related to 
his active military service in any way.

4.  After paragraph 2 has been accomplished, 
schedule the Veteran for an appropriate 
examination to determine the current nature 
and severity of his service-connected left 
foot disability.  The examiner should 
describe all symptoms, including any 
neurological manifestations and comment on 
the degree of industrial impairment and 
effect on employment caused by the 
disability.  Any appropriate testing should 
be conducted.  The claims file must be made 
available for the examiner to review, and the 
examiner must indicate that this was 
accomplished.  

5.  Then, after the completion of any 
additional development deemed necessary, the 
Veteran's claim of entitlement to TDIU and a 
higher rating for his foot disability should 
be adjudicated.  If the determination of the 
claims remains less than fully favorable to 
the Veteran, he and his representative should 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.  
Then afford the Veteran and his 
representative the requisite opportunity to 
respond before the claims folder is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


